MOUTON, J.
Plaintiff obtained the issuance of a mandamus against defendant association to be reinstated in its membership, coupled with a demand in the sum *420of $110 for doctor’s and drug bills, also for attorney’s fees for $50.
Tbe court rendered- judgment for $44 for drugs and doctor’s bills, and for $50 as attorney’s fees, perpetuating tbe writ.
In the case of State ex rel. Sonnenberg v. Board of Com’rs, Port of N. O., 149 La. 1095, 90 So. 417, tbe court under tbe defense presented, approved tbe commutation of tbe claim for tbe salary of relator with tbe demand for bis reinstatement as an employee of tbe defendant board. It is not contended in defendant’s brief that the court below bad fallen into an error, as a legal proposition, in thus basing its conclusion on tbe ruling in tbe case above cited.
Tbe complaint of counsel for defendant’s association is directed principally at tbe allowing of attorney’s fees by tbe trial court, and indirectly to tbe amount decreed of $44 on tbe item for drugs and doctor’s bill. Attorney’s fees are not recoverable when counsel is employed to assert tbe rights of complainant in tbe courts of justice, not being chargeable as costs to tbe party cast. Melancon’s Heirs v. Robichaud’s Heirs, 19 La. 357; Knott v. Gough, 10 La. Ann. 562. Tbe amount claimed for attorney’s fees must therefore be denied. There is no error, however, in tbe amount decreed for tbe drug bill and tbe physician’s services, and none is pointed out by appellant.
It is therefore ordered, adjudged, and decreed that tbe part of tbe judgment which decrees attorney’s fees be annulled and reversed; that the claim therefor be denied and rejected, and, as thus amended, the judgment be affirmed, appellee to pay tbe cost of this appeal, those below by defendant association.